AILSHIE, J.,
Dissenting. — I do not agree with the conclusion reached in this case. It seems to me that sec. 4331 is intended to be mandatory upon any court, when it appoints a receiver ex parte, in requiring an undertaking for the protection of the person whose property is being taken without a hearing or any chance of a hearing. It does not seem to me *674reasonable to suppose that the legislature ever intended to authorize a court to appoint a receiver to take charge of another man’s property without giving him any notice or any opportunity to be heard, and to do so without requiring the party applying for such an order to give some security for the protection of the absent party whose property is to be taken from him without any hearing whatever. The rule is very generally recognized by courts that the word “may” in statutes is used in the mandatory sense wherever it involves the rights of the public or third persons. In other words, where it involves or affects parties not before the court and who are not given a hearing, the word is generally construed by courts, and so understood by lawmakers as having a mandatory significance rather than a permissive or discretionary import. (Endlich on Interpretation of Statutes, secs. 310, 312; Supervisors v. United States, 4 Wall. 435, 18 L. ed. 419; First National Bank of Helena v. Neill, 13 Mont. 377, 34 Pac. 180; State v. Kent, 4 N. D. 577, 62 N. W. 631, 27 L. R,. A. 686; Kolm v. Hinshaw, 17 Or. 308, 20 Pac. 629; Wheeler v. City of Chicago, 24 Ill. 105, 76 Am. Dec. 736; Rock Island County Supervisors v. United States, 71 U. S. (4 Wall.) 435, 18 L. ed. 419.)
Our statute itself is significant in the different aspects in which it uses the word “may” in the same sentence of sec. 4331. In the first place, it says: “If a receiver be appointed upon an ex parte application, the court, before making an order, may require from the applicant an undertaking, ’ ’ etc., and in the latter part of the sentence is found the following language: ‘ ‘ and the court may, in its discretion, at any time after said appointment, require an additional undertaking.” Now, if the word “may” was not used in the mandatory sense in the first part of the sentence, why should the lawmakers have added the words “in its discretion” following the word “may” in the latter part of the sentence? An analysis of this sentence convinces me that the lawmakers thought the court would have no discretion about requiring a bond upon the appointment of a receiver ex parte, but rather that it would be mandatory upon him. On the other hand, they thought *675to leave it in the “discretion” of the court as to whether he would require an additional bond at any time after the appointment of the receiver. To put it another way: A bond must be given in some amount at all hazards upon the appointment of a receiver on an ex parte application, but requiring an additional bond thereafter was intended to be left in the discretion of the court as indicated in the latter part of the sentence. If it was intended that the taking a bond in the first place should be in the discretion of the court, then I cannot see why the words “in its discretion” should have been added in the latter part of the sentence.
For the foregoing reasons I dissent from the views expressed by the majority of the court.